BARNES, Presiding Judge,
concurring specially.
While I agree with the outcome in this case, I do not agree with all that is said, and therefore I specially concur in the majority opinion.7 The defendant was not represented when he took the test and did not “expressly stipulate” to the admissibility of this otherwise-inadmissible evidence, and the trial court should not have admitted *73it. The properly-admitted evidence establishing the defendant’s guilt is overwhelming, however, and therefore I conclude that the error is harmless.
“A stipulation is a ‘voluntary agreement between opposing counsel concerning disposition of some relevant point.’ (Black’s Law Dictionary, 1269 (5th ed. 1979)).”McKinney v. State, 281 Ga. 92, 95 (2) (b) (635 SE2d 153) (2006) (no ineffective assistance claim absent evidence State would have been willing to enter into a stipulation authorizing admission of polygraph results). In 1977, our Supreme Court held for the first time that “upon an express stipulation of the parties that they shall be admissible, the results of a lie detector test shall be admissible as evidence for the jury to attach to them whatever probative value they may find them to have.” (Emphasis supplied.) State v. Chambers, 240 Ga. 76, 76-77 (239 SE2d 324) (1977) (under former law requiring corroboration of victim in rape case, polygraph results admitted per stipulation was sufficient corroboration).
Further, an unrepresented defendant may freely and voluntarily waive his right to remain silent and stipulate that polygraph evidence is admissible at trial. Van Kleeck v. State, 250 Ga. 551, 552-553 (3) (299 SE2d 735) (1983); Lockett v. State, 258 Ga. App. 178, 180-181 (2) (573 SE2d 437) (2002); Fatora v. State, 185 Ga. App. 15, 18-19 (3) (363 SE2d 566) (1987). But none of these cases examined whether the documents signed by the defendants constituted “express stipulations,” because apparently all of the documents specifically stated that the evidence could be introduced at trial. The documents Thomas signed in this case are not “express stipulations”; rather, they are ambiguous and unclear. We construe ambiguous contracts against the drafter. Hill v. John P. King Mfg. Co., 79 Ga. 105, 109 (3 SE 445) (1887) (“The author of the ambiguity has the burden of explaining it when he seeks to take the benefit of a construction favorable to himself; and if he does not clear up the meaning beyond doubt, the doubt must be given against him.”). We construe statutes levying taxes and criminal statutes against the government, and insurance contracts against the insurer who drafted them. Hughes v. State, 269 Ga. 819, 821 (2) (504 SE2d 696) (1998); Hurst v. Grange Mut. Cas. Co., 266 Ga. 712, 716 (3) (470 SE2d 659) (1996); Thompson v. Ga. Power Co., 73 Ga. App. 587, 597 (37 SE2d 622) (1946). We should do no less in this case, and construe these documents against the State.
The documents the defendant signed in this case do not expressly stipulate that the results of his polygraph test would be admissible at trial. The document titled “Stipulation” is a masterful example of confusing legalese. A document by which an unrepresented defendant agrees to allow the State to admit incriminating evidence that *74is otherwise inadmissible should at least make it clear that the defendant is doing so. But this document appears to have been drafted to make that point as obscure as possible. It reads, in its entirety:
State of Georgia DATE: 11/22/11
vs.
Montavius Thomas PLACE: CCPD
STIPULATION
It is hereby agreed and stipulated that Phong Nguyen, of the Clayton County Police Department, is an expert Polygraph (lie detector) Examiner. It is also stipulated that any questions propounded by said Examiner, relating to the above styled case and the answers thereto and everything appertaining to said examination, including any statements given and the entire results of said answers, be received in evidence in the above styled case, either on behalf of the State or on behalf of the Defendant. The said Defendant hereby waives his/her constitutional privileges against self-incrimination to the extent that the same may be involved in the presentation in evidence on the foregoing matters. It is expressly stipulated that the foregoing shall not constitute a waiver of the Defendant’s privileges against self-incrimination except as set forth above.
/s/ Montavius Thomas
Defendant
/s/ [Illegible]
Examiner
Further, if the State wanted to ensure that Thomas was agreeing that the results of his polygraph would be admissible at trial, it could have drafted the “Consent to Take Polygraph Examination” to say that. Instead, the document says, “I understand that the results of the Examination will be made known only to myself, CCPD, and/or others as may be required by law.” The majority finds no ambiguity because the police are legally required to share incriminating evidence with the prosecutor’s office; ergo, the consent form does not conflict with the document titled “Stipulation.” Technically, it is true that the police must share evidence with the prosecutor, but that is the problem with these forms and this process. The documents can be technically parsed by lawyers and judges to mean what the State says they mean, but from the defendant’s point of view, they are not *75straightforward statements stipulating to the admissibility of otherwise-inadmissible evidence. They should be construed against the State, and the trial court should have sustained the defendant’s objection to their admission at trial.
Decided November 21, 2014.
Kenneth D. Kondritzer, for appellant.
Tracy Graham-Lawson, District Attorney, Elizabeth A. Baker, Daniel J. Nagel, Assistant District Attorneys, for appellee.

 Because I do not agree with all that is said, this opinion is physical precedent only. Court of Appeals Rule 33 (a).